        Case 1:19-cv-02793-JPO Document 34 Filed 04/30/20 Page 1 of 2



                  UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF NEW YORK

EUGENE SCALIA,                                )
Secretary of Labor                            )
United States Department of Labor,            )
                                              )
             Plaintiff,                       )      No. 1:19-cv-2793-JPO
                                              )
                    v.                        )
                                              )
                                              )
WILMINGTON TRUST, N.A., et al.                )
                                              )
             Defendants.                      )
                                              )

    STIPULATION OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii)

      Plaintiff Eugene Scalia and Defendant Wilmington Trust, N.A., have reached

a settlement and memorialized it in a written agreement. The Stargate Apparel,

Inc. Employee Stock Ownership Plan was named as a defendant pursuant to

Federal Rule of Civil Procedure 19(a) solely to assure that complete relief can be

granted, and is not a signatory to the agreement. Pursuant to Rule 41(a)(1)(A)(ii) of

the Federal Rules of Civil Procedure, the parties hereby stipulate and request that

the above-captioned matter be dismissed, with prejudice, with each party to bear

his/its own attorneys’ fees and costs.
        Case 1:19-cv-02793-JPO Document 34 Filed 04/30/20 Page 2 of 2



Dated: April 30, 2020

                        Respectfully Submitted,

                        ___________________________
                        Jeffrey Hahn
                        Blair Byrum
                        Isidro Mariscal
                        Office of the Solicitor
                        U.S. Department of Labor
                        P.O. Box 1914
                        Washington, D.C. 20013
                        Tel: (202) 693-5695
                        Fax: (202) 693-5610
                        Email: hahn.jeffrey.m@dol.gov
                        Attorneys for the Secretary



                        _____________________________
                        Michael Prame
                        Mark Nielsen
                        Andrew Salek-Raham
                        GROOM LAW GROUP, CHARTERED
                        1701 Pennsylvania Ave. NW
                        Washington, DC 20006
                        Telephone: (202) 861-0620
                        Facsimile: (202) 659-4503
                        Email: mjp@groom.com
                        Attorneys for Wilmington Trust, N.A.
